 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
ANTHONY WINFREY, )
)
Plaintiff, )
)
V. )
)
DALLAS COUNTY JAIL FACILITY, )
)
Defendants. ) Civil Action No. 3:19-CV-1499-C-BT

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge advising the Court that Plaintiff's Complaint should be dismissed for
want of prosecution. Plaintiff has failed to file any objections and the time to do so has now
expired.

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, Plaintiff's Complaint is DISMISSED without prejudice pursuant to Federal Rule of
Civil Procedure 41(b).

J

SO ORDERED this f } day of August, 2019.
Ue.

SAM. CUMMINGS 7
SESOR UNITED STATES DISTRICTAUDGE

    

 
